


Exhibit 10.16


ANNUAL COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS OF
FELCOR LODGING TRUST INCORPORATED


The Board of Directors has adopted the following amended compensation program
for non-employee directors of FelCor Lodging Trust Incorporated (the “Company”)
for their service, commencing in 2015:
Annual Service Fee: Each non-employee director will receive an annual service
fee paid currently in four equal increments at the beginning of each calendar
quarter. The annual service fee for 2015 is $75,000. The annual service fee is
paid in common stock of the Company, rather than cash, except to the extent a
non-employee director has elected, in writing in advance, to receive some or all
of such fee in cash. All shares of common stock issued with respect to annual
service fees will be issued pursuant to the Company’s stockholder-approved
equity compensation plan then in effect and will be fully vested when issued.
Stipends: Each non-employee director serving in the following capacities will
receive the corresponding stipends, paid currently in four equal increments at
the beginning of each calendar quarter, as follows:
 
 
Stipend
Lead Independent Director
 
$20,000
Chair, Audit Committee
 
$17,500
Chair, Compensation Committee
 
$15,000
Chair, Corporate Governance and Nominating Committee
 
$12,000
Other Member, Audit Committee
 
$10,000



Annual Equity Award: Each non-employee director will receive an annual equity
award equal to the number of shares of common stock having a value equal to the
annual service fee on the award date. The award date is the date of the annual
meeting of the Company’s stockholders at which directors are generally elected.
All annual equity awards will be made pursuant to the Company’s
stockholder-approved equity compensation plan then in effect and the shares
issued in respect of such award will be fully vested when issued.
Annual Review: The amounts of the annual service fee, stipends and annual equity
award are reviewed by the Compensation Committee annually and, if appropriate,
adjusted as determined by the Board of Directors acting in executive session,
with employee-directors recused from voting.




